Case 9:19-bk-11573-MB            Doc 851 Filed 03/09/20 Entered 03/09/20 12:35:54              Desc
                                   Main Document Page 1 of 2



 1 ERIC P. ISRAEL (State Bar No. 132426)
   eisrael@DanningGill.com
 2 ZEV SHECHTMAN (State Bar No. 266280)
   zs@DanningGill.com                                                FILED & ENTERED
 3 DANNING, GILL, ISRAEL & KRASNOFF, LLP
   1901 Avenue of the Stars, Suite 450
 4 Los Angeles, California 90067-6006                                     MAR 09 2020
   Telephone: (310) 277-0077
 5 Facsimile: (310) 277-5735                                         CLERK U.S. BANKRUPTCY COURT
                                                                     Central District of California
                                                                     BY handy      DEPUTY CLERK
 6 Attorneys for Michael A. McConnell,
   Chapter 11 Trustee
 7

 8                               UNITED STATES BANKRUPTCY COURT

 9                                CENTRAL DISTRICT OF CALIFORNIA

10                                        NORTHERN DIVISION

11 In re                                                Case No. 9:19-bk-11573-MB

12 HVI CAT CANYON, INC.,                                Chapter 11

13                     Debtor.                          ORDER APPROVING STIPULATION TO
                                                        DISMISS REQUEST FOR PAYMENT OF
14                                                      ADMINISTRATIVE RENT FILED BY
                                                        GLR, LLC [DOC NO. 801]
15
                                                        Date:   March 12, 2020
16                                                      Time:   10:00 a.m.
                                                        Crtrm.: 201
17                                                              1415 State Street
                                                                Santa Barbara, CA 93101
18

19            Movant GLR, LLC (“Movant” or “GLR”), on the one hand, and Respondents Michael A.

20 McConnell, as Chapter 11 Trustee (the “Trustee”), UBS AG, London Branch and UBS AG,

21 Stamford Branch, and the California State Lands Commission, on the other hand, having submitted

22 their Stipulation to Dismiss Request for Payment of Administrative Rent Filed by GLR, LLC [doc

23 no. 801] (the “Stipulation”), as docket entry number 841 in this case; good cause appearing

24 therefor; it is hereby

25

26
27

28

     1578581.1 26932                                1
Case 9:19-bk-11573-MB           Doc 851 Filed 03/09/20 Entered 03/09/20 12:35:54              Desc
                                  Main Document Page 2 of 2



 1            ORDERED THAT:

 2            1.       The Stipulation is approved.

 3            2.       Movant has withdrawn its Request for Payment of Administrative Rent (doc. no.

 4 801) together with a request for judicial notice (doc. no. 802) and notice of hearing (doc. no. 803)

 5 (taken together, the “Motion”), and the Motion is dismissed pursuant to LBR 9013-1(k) without

 6 prejudice.

 7            3.       The Trustee shall continue to maintain $52,500 in escrow on account of the

 8 Lakeview Lease pursuant to the cash collateral orders entered in this case until further order of the

 9 Court.

10            4.       The March 12, 2020 hearing on the Motion is vacated.

11                                                    ####

12

13

14

15

16

17

18

19

20

21

22

23
      Date: March 9, 2020
24

25

26
27

28

     1578581.1 26932                                    2
